Citation Nr: 0418000	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  02-14 836	)	DATE
	)
	)
                 
On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from June 1941 to March 1945.  He died in 
December 1983.  

Service connection for the cause of the veteran's death was 
previously denied by the Board of Veterans' Appeals 
(hereinafter Board) in a decision of October 1985.  

This current matter came before the Board on appeal from a 
rating decision of March 2002, by the St. Petersburg, Florida 
Regional Office (RO), which denied the appellant's attempt to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death.  The appellant perfected a 
timely appeal to that decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO.  

2.  The Board denied entitlement to service connection for 
the cause of the veteran's death in October 1985.  

3.  The additional evidence associated with the claims file 
since the October 1985 Board decision does not, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  The October 1985 Board decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  The evidence received since the October 1985 Board 
decision, which denied service connection for the cause of 
the veteran's death, is not new and material, and the claim 
for this benefit is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

The VCAA requires VA to (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the AOJ decision 
which is the subject of this appeal was made in March 2002.  
In this regard, the Board notes that the appellant was 
provided notice of the VCAA on January 2, 2002, prior to the 
adjudication which is the subject of this appeal.  And, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  

In Pelegrini, supra, the Court indicated that VA must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel, however, in a precedent opinion held that the 
Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VAOPGCPREC 1-2004 (February 
24, 2004).  It was further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
appellant was provided adequate notice of the evidence needed 
to substantiate her claim.  For example, the discussions in 
the March 2002 decision appealed and the August 2002 
statement of the case (SOC) (especially when considered 
collectively) informed her of the information and evidence 
needed to substantiate her claim and complied with VA's 
notification requirements.  

Additionally, the RO sent the appellant a letter in January 
2002 specifically informing her of the enactment of the VCAA 
and its resulting impact on her particular claim.  The RO not 
only explained the duties to notify and assist her with her 
claim, but also explained what the evidence must show to 
establish her entitlement, when and where to send pertinent 
information, what VA had done to assist her in developing her 
claim, and how to contact VA for additional assistance.  This 
included assuring her that VA would obtain all VA or other 
Federal records that she identified.  So this letter, even 
aside from the rating decision alluded to above, and the SOC 
provided her with a specific explanation of the type of 
evidence necessary to substantiate her claim, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO also apprised the appellant of the applicable laws and 
regulations in the SOC.  And the basic requirements for 
establishing service connection for the cause of the 
veteran's death have remained essentially the same despite 
the change in the law concerning the preliminary duties to 
notify and assist.  The Board finds, then, that VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for fair 
and equitable resolution of the claim at issue has been 
obtained.  There is no additional evidence, pertinent to the 
claim, that can be obtained, which has not been obtained.  
The RO has obtained all of the service and other records that 
it possibly can and provided the appellant an opportunity to 
submit alternative evidence to compensate for the evidence 
the RO could not obtain.  The Board may therefore proceed to 
adjudicate the claim at issue.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


II.  Pertinent Laws, Regulations, and Court Precedents.

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  

Moreover, when the Board or the RO has previously denied a 
claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

The Board observes that the VCAA provides that nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  The 
implementing regulations modify the definition of new and 
material evidence and provide for assistance to a claimant on 
claims to reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  And as 
already alluded to, these specific provisions are applicable 
only to claims filed on or after August 29, 2001.  The 
appellant filed her petition to reopen after this date, so 
the Board will apply these revised provisions, including the 
new definition of what constitutes new and material evidence.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

III.  Legal analysis.

When the claim for service connection for the cause of the 
veteran's death was considered by the Board in October 1985, 
the record was fairly clear.  

A certificate of death, dated in January 1984, reflects that 
the veteran died on December [redacted], 1983; the immediate cause of 
death was reported as cardiac arrhythmia.  At the time of the 
veteran's death, service connection was in effect for 
lumbosacral sprain with degenerative disease, evaluated as 60 
percent disabling; malaria and appendectomy, each evaluated 
as noncompensably disabling.  The veteran had a combined 
disability evaluation of 60 percent; and, a total disability 
evaluation based on individual unemployability had been 
established, effective March 10, 1978.  

A review of the veteran's service records indicate that he 
served on active duty from June 1941 to March 1945.  The 
veteran's service medical records were negative for any 
complaints, findings or diagnoses pertaining to a 
cardiovascular disease or hypertension.  

A VA compensation examination, conducted in January 1947, 
reflect evaluation mainly for a back disorder.  At that time, 
blood pressure readings of 150/90 and 120/70 were recorded.  
Evaluation of the cardiovascular system was reported to be 
normal.  A chest x-ray performed in January 1947 reported 
that the heart and mediastinum appeared normal.  

Medical evidence of record, VA as well as private treatment 
reports, dated from June 1953 through May 1978, reflect that 
the veteran received ongoing treatment for his service-
connected back disorder.  These records are completely silent 
with respect to any complaints or findings concerning a 
cardiovascular disease.  On the occasion of a VA examination 
in May 1978, it was noted that evaluation of the back 
revealed "much pain" with all movements, with a poor range 
of motion.  Muscular palpation produced pain, and muscle 
spasm was present in both areas of the back.  The veteran 
indicated that he had to use support to walk because his back 
and legs became very painful and weak.  An x-ray study of the 
veteran's lumbosacral spine revealed incidental findings of 
calcium plaque in the walls of the abdominal aorta and iliac 
vessels.  

Based upon the evidence of record at that time, the Board 
concluded in its 1985 decision that a cardiovascular disease, 
the cause of the veteran's death, was not incurred in or 
aggravated by service, and that a cardiovascular disease 
could not be presumed to have been incurred therein.  It was 
also determined that the veteran's death was not casually 
related to his service-connected disabilities, and that his 
service-connected disabilities did not result in such 
debilitating effects as to render him materially less capable 
of resisting the effects of heart disease.  

The evidence received since the October 1985 decision 
essentially consists of the following:  VA progress notes 
dated from January 1983 to November 1983; VA progress notes 
dated from April 1981 to September 1983; duplicate medical 
records dated from August 1973 to September 1983; and 
duplicate private treatment reports, dated from August 1973 
to July 1977.  

These records essentially show that the veteran received 
treatment for a variety of disabilities, including coronary 
artery disease with angina.  The veteran was seen during the 
period from January to November 1983 due to increased chest 
pain; he was treated with changes in dosages and types of 
prescribed medications.  The records indicate that the 
veteran was seen by a VA cardiologist in September 1983 in 
order to determine whether cardiac catheterization with a 
view toward cardiac bypass surgery was warranted at that 
time.  Following some diagnostic testing, it was determined 
that the veteran's chest pain was probably due to angina but 
it could also be a component of esophageal spasm; it was 
further concluded that the veteran was not yet a candidate 
for cardiac catheterization, and adjustment of medication and 
additional studies, including gastrointestinal series, were 
recommended.  In November 1983, the veteran reported some 
increasing chest pain; his medication dosages were increased.  
The veteran died in the emergency room of a private hospital 
on December [redacted], 1983, due to cardiac arrhythmia.  

Upon review of the record, the Board acknowledges that the 
evidence submitted since the October 1985 decision is "new" 
in that these treatment records were not considered by the 
Board in the October 1985 decision.  It does not appear, 
however, that any of these records are material to the issue 
at hand.  While new in the sense that they were not 
previously before VA decisionmakers, such records and reports 
show no more than treatment for the veteran's cardiovascular 
disease which became manifested many years after his 
discharge from military service.  They do not suggest a nexus 
between that disease and service; the new treatment reports 
do not show that a cardiovascular disease was either incurred 
or related to active service.  They also do not suggest a 
nexus between that the cardiovascular disease and any 
service-connected disability.  Consequently, while this 
evidence is new, it does not raise a reasonable possibility 
of substantiating the claim.  

Regarding the contentions of the appellant that the veteran's 
cause of death as shown on the certificate of death, i.e., 
cardiac arrhythmia, is related to service or to the service-
connected lumbosacral sprain with degenerative disease, she 
is a layperson, and her opinion in this matter is not 
competent evidence, as opinions regarding medical nexus 
require medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Additionally, her statements are 
duplicative of those she made in the earlier claim.  

Therefore, the Board finds that the evidence received 
subsequent to the Board's October 1985 determination is not 
new and does not serve to reopen the appellant's claim for 
service connection for the cause of the veteran's death.  38 
C.F.R. § 3.156 (2003).  The Board has considered the doctrine 
of reasonable doubt in the appellant's favor, but, as the 
preponderance of the evidence is against her claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (West 2002).  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened and the benefit sought on 
appeal is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



